Citation Nr: 1759082	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse presented sworn testimony before the undersigned Veterans Law Judge at a videoconference hearing held in June 2017.  A copy of the hearing transcript has been associated with the electronic claims file.

Additional relevant evidence has been uploaded to the Veteran's electronic claims file since the issuance of the February 2014 Statement of the Case.  At the hearing, the Veteran waived initial RO review of this evidence on the record.  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2017).  


FINDING OF FACT

The Veteran's service-connected disabilities are not of such severity that they effectively preclude him from securing or following all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision (38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18) were previously provided to the Veteran in the February 2014 Statement of the Case.   Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here.  

The Veteran filed VA form 21-8940 "Veterans Application for Increased Compensation Based on Unemployability" in May 2011.  The Veteran contends that his service-connected disabilities have prevented him from securing or following substantially gainful employment since January 2011, with a particular emphasis on limitations resulting from his posttraumatic stress disorder (PTSD).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's service-connected PTSD has been rated at 70 percent since June 2010; his service-connected bilateral hearing loss has been rated as non-compensable since June 2010; and his service-connected diabetes mellitus, type 2, has been rated at 20 percent since March 2014.  In sum, the Veteran has maintained a total combined disability rating of 70 percent or higher, with at least one disability rated at 40 percent or more, since June 2010.  38 C.F.R. § 4.25 (2017).  Accordingly, the Veteran has satisfied the schedular TDIU requirements for the entire period on appeal. 

The record reflects that the Veteran has a master's degree in business administration and worked in a managerial position at Lockheed Martin from June 2003 until January 2011, at which time he retired.  The Veteran worked in supplier development technology reviewing widgets and assessing whether the new technologies were worthwhile to Lockheed Martin's core business.  He also maintained a secret level security clearance.  The Veteran alleges he took early retirement because his hearing loss, acute anxiety, obsessive compulsive tendencies, and PTSD isolation made it impossible to continue his duties at Lockheed Martin.
At the hearing, the testimony proffered by the Veteran and his spouse focused almost exclusively on why the Veteran could no longer perform the executive functions of his former job at Lockheed Martin.  However both witnesses failed to explain why the Veteran could not engage in substantially gainful employment at another business or in a different workplace setting.  In fact, since his retirement, the Veteran admitted to searching for other jobs and even entertained the idea of pursuing consulting work.  Given the Veteran's high level of education in business administration, and his vast experiencing in a corporate setting, the evidence does not suggest the Veteran is precluded from all forms of substantially gainful employment.  Such a conclusion is further supported by the medical evidence outlined below.

The Veteran was afforded VA examinations in February 2011 to assess his bilateral hearing loss and PTSD.  Regarding his hearing loss, the VA audiologist determined the Veteran was experiencing normal to mild sensorineural hearing loss, which would have "no significant effects" on occupation.  During a mental status examination to assess his PTSD, the Veteran exhibited normal affect, depressed mood, cooperative attitude, unremarkable thought content and thought process, above average intelligence, normal memory, good impulse control, and normal judgment.  He was oriented to person, time, and place and did not exhibit delusions or hallucinations.  While the Veteran described low frustration tolerances, and admitted "he has always had problems dealing with others and that he has had several altercations at work due to his outbursts of anger," he did not demonstrate mental or intellectual deficits consistent with total disability.  The VA examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 60, consistent with only moderate difficulty in social or occupational functioning.

In August 2011, the Veteran's electronic claims file was reviewed by a VA physician for a medical opinion on whether the Veteran's PTSD rendered him unemployable.  The physician reviewed the Veteran's February 2011 PTSD VA examination results and concluded "the Veteran would be able to seek gainful employment based upon the history of employment, the higher degree of education and ability to obtain effective treatment for PTSD."  The Veteran has expressed discontent with this opinion, in light of the fact that the VA physician did not perform an examination.  See September 2011 Notice of Disagreement.  However, the Veteran has not expressed why he believes an in-person examination was necessary.  Here, the VA physician reviewed the results of  a relatively contemporaneous VA examination and issued a competent, non-binding opinion on unemployability based on his personal clinical experience.  

Nevertheless, the determination as to whether a TDIU is awarded is a legal determination, not a medical determination.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  In this case, the Board is compelled to agree with the August 2011 VA physician, as an independent review of the electronic claims file shows the Veteran's educational and work experience, coupled with successful and continued psychological treatment, has not rendered the Veteran permanently and totally disabled from securing and following substantially gainful employment.  

The Veteran's VA treatment notes confirm he has been under consistent psychological treatment, including individual/group therapy and marriage counseling, as well as clinical observation and medication management with a VA psychiatrist throughout the period on appeal.  With treatment, the Veteran has seen an overall decline in his propensity towards angry outbursts and his nightmares/sleeping disturbances have decreased in frequency. 

At VA mental health outpatient visits in October 2012 and April 2013, the Veteran was charted as being polite and cooperative, slightly anxious/euthymic, and oriented to person, time, and place without distress.  His insight was appropriate, his judgment was adequate, and his thought processes were linear and goal directed without hallucinations.  The Veteran was assigned GAF scores of 65 and 70, respectively, which equates to mild psychological symptoms or some difficulty in social and occupation functioning, but generally functioning pretty well.  In August 2013, the Veteran was assessed a GAF score of 75, which means if psychological symptoms were present, they were transient and expectable reactions to psychosocial stressors.  These recorded mental health symptoms and GAF scores are incongruent with a finding of severe mental limitations or total occupational and social impairment.

The Veteran was afforded a second VA examination in February 2014 to assess the severity of his service-connected PTSD.  The Veteran was noted as experiencing anxiety, chronic sleep impairment, and disturbance of motivation and mood.  The VA examiner stated, "Veteran is engaging, highly intelligent and very well spoken.  No dysphoria, anxiety or hypervigilance is noted on exam.  No abnormal behavior is noted."  These statements do not support a finding of mental impairment sufficient to support an award of a TDIU. 

VA psychiatric treatment notes from September 2014 to January 2016 revealed consistently mild mental status examination findings.  For example in January 2015, the Veteran was charted as being cooperative, oriented to person, place, and time, minimally depressed, with linear goal-directed thought processes.  Insight was appropriate and judgment was adequate.  In December 2015, the Veteran reported that he was "actually quite content and enjoys his life, enjoys being retired.  He does not present as irritable or angry...he agreed that he is doing well."  This evidence did not show mental deficits consistent with a finding of total unemployability. 

The Veteran was afforded a final VA examination to assess his service-connected PTSD in October 2016.  The VA examiner found that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The following symptoms were noted: depressed mood; anxiety;  suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining  effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; and neglect of personal appearance and hygiene.  Upon mental status examination, the Veteran was cooperative, but exhibited dysphoric mood with a restricted affect.  His thoughts were clear, coherent, and goal-directed.  Judgment and insight were fair.  While the Veteran exhibited moderate symptoms of psychiatric impairment, he did not exhibit totally disabling symptoms such as hallucinations, delusions, grossly inappropriate behavior, or disorientation to person, time, or place.

Lastly, the Veteran's service-connected diabetes mellitus, type 2 was assessed during a May 2014 VA examination, at which time the VA examiner determined this condition would not impact the Veteran's ability to work. 

As a whole, the evidence shows the Veteran is capable of performing the physical and mental acts required for substantially gainful employment.  While he may no longer have the mental faculties necessary to perform the highly stressful managerial work of his past employment, he nevertheless maintains the intellect and work experience to perform less demanding business work.  Given the Veteran's degree of higher education and past employment, the Veteran has a significant fund of knowledge, considerable intellectual capabilities, and valuable interpersonal skills.  His VA treatment notes throughout the period on appeal show only mild to moderate psychological symptoms, treated with psychiatric medication and therapy.  These same records reflect logical, goal-directed thinking, with intact judgment and insight.  Thus, the Veteran has not exhibited psychological symptoms of such a severity that he cannot engage in sedentary employment in a low stress environment. 

In adjudicating this claim, the Board has considered both the testimony of the Veteran and his spouse proffered at the July 2017 Board hearing.  At the hearing, the Veteran testified that his psychotropic medications have alleviated his most distressing psychological symptoms, but have resulted in side effects such as lack of motivation and an overall zombie-like state.  The Board questions the veracity of this testimony considering the Veteran has never raised any concerns regarding side effects with his treating clinicians.  Nevertheless, the Board finds the testimonial evidence of record to be otherwise credible and competent to the extent that it reports the Veteran's psychological symptoms.  This testimony however is outweighed by the objective, clinical evidence of record proving the Veteran maintains a level of mental functioning sufficient to secure and follow gainful employment.  



Although the Veteran meets the schedular requirements for TDIU consideration under 38 C.F.R. § 4.16(a), the greater weight of the evidence is against finding that the Veteran's service connected disabilities have rendered him unemployable.  As the preponderance of the evidence is against the claim, the benefit of the doubt standard of proof is not applicable.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the elements of entitlement to a TDIU have not been met and the Veteran's appeal is denied.


ORDER

Entitlement to a TDIU is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


